 



Exhibit 10.22
CADENCE PHARMACEUTICALS, INC.
BONUS PLAN
Effective January 1, 2007
INTRODUCTION AND PURPOSE
The Cadence Pharmaceuticals, Inc. (“Cadence” or the “Company”) Bonus Plan (the
“Plan”) is designed to reward eligible employees for the achievement of
corporate objectives, as well as measured individual objectives that are
consistent with and support the overall corporate objectives. Since cooperation
between departments and employees will be required to achieve corporate
objectives that represent a significant portion of the Plan, the Plan should
help foster teamwork and build a cohesive management team.
The Plan is designed to:

•   Encourage high performance by providing an incentive program to achieve
overall corporate objectives and to enhance shareholder value.   •   Reward
those individuals who significantly impact corporate results.   •   Encourage
increased teamwork among all disciplines within Cadence.   •   Incorporate an
incentive program in the Cadence overall compensation program to help attract
and retain employees.   •   Provide an incentive for eligible employees to
remain employed by Cadence through and beyond the payout of any earned bonus.

ELIGIBILITY
All regular, exempt, full-time employees at the Associate Director level or
higher are eligible to participate in the Plan. Employees are not eligible if
included in a separate formal incentive plan provided by the Company. In order
to be eligible, a participant must have been in an eligible position for at
least three (3) full consecutive months prior to the end of the Plan year, and
the participant must remain employed through the end of the Plan year and until
awards are paid. If the participant is not employed on the date awards are paid,
the participant will not have earned any bonus.
Change in Status During the Plan Period:

  a.   Participants hired during the Plan year:

  •   Participants hired during the Plan year are eligible for a prorated award
based the number of months employed in an eligible position.     •  
Participants hired after the end of the third quarter are not eligible to
participate for the plan year.

1



--------------------------------------------------------------------------------



 



  b.   Promotion/change in level:

  •   For promotions that occur after April 30th of the applicable Plan year but
prior to October 1st of the applicable Plan year, the calculation will be
prorated, based on the number of months at each bonus percentage level.     •  
If the promotion occurred on or after October 1st of the applicable Plan year,
the entire calculation will be based on the bonus percentage applicable prior to
the promotion.

  c.   Transfer to a position that is included in a separate formal Incentive
Plan: Awards will be pro-rated using the same discipline as outlined for
promotions above.     d.   Termination of employment:

  •   If a participant’s employment is terminated voluntarily prior to the date
awards are paid, the participant will not be eligible to receive an award.     •
  If a participant’s employment is terminated involuntarily prior to the date
awards are paid, it will be at the absolute discretion of the Company whether or
not an award payment is made.

  e.   Leave of Absence: Employee may be considered for a prorated award.

AWARD CALCULATION
Awards will be determined by applying a “bonus percentage” to the participant’s
base salary in effect at the end of the Plan year. While the Compensation
Committee may change the bonus percentage for any Plan year, the following bonus
percentages will initially be used for this purpose:

          Position Title   Bonus Percentage
President/CEO
    50 %
EVP, SVP
    30 %
VP
    25 %
Senior Director
    20 %
Director, Associate Director, Controller
    15 %

Corporate and Individual Performance Factors
The President and / or CEO will present to the Compensation Committee a list of
the overall corporate objectives for the applicable Plan year, which are subject
to approval by the Compensation Committee. All participants in the Plan will
then develop a list of key individual objectives, which must be approved by the
responsible Vice President or Senior Vice President and by the President and /
or CEO.
The relative weight between corporate and individual performance factors varies
based on the individual’s assigned level within the organization. The weighting

2



--------------------------------------------------------------------------------



 



may be reviewed periodically and may be adjusted for any Plan year. The
weighting for the performance factors will initially be as follows:

                      Corporate   Individual
President/CEO
    100 %        
SVP/VP
    60 %     40 %
All Other
    50 %     50 %

Performance Award Multiplier
Separate award multipliers will be established for both the corporate and the
individual components of each award. The award multiplier for the corporate
component shall be determined by the Compensation Committee each Plan year, in
its sole discretion. The same award multiplier for the corporate component of
the award shall be used for all Plan participants. The award multiplier for the
individual component shall be determined by the responsible Vice President or
Senior Vice President and by the President and / or CEO.
While the Compensation Committee may change the award multipliers for any Plan
year, the following scale will initially be used to determine the actual
performance award multiplier based upon the measurement of corporate and
individual performance objectives.

           Performance Category   Award Multiplier
 
   
1. Performance for the year met or exceeded objectives or was excellent in view
of prevailing conditions
  75% - 150%
 
   
2. Performance generally met the year’s objectives or was very acceptable in
view of prevailing conditions
  50% - 75%
 
   
3. Performance for the year met some, but not all, objectives
  25% - 50%
 
   
4. Performance for the year was not acceptable in view of prevailing conditions
  0%

Example
The example below shows a sample cash bonus award calculation under the Plan,
which is determined after the end of the performance period.
Step #1: A potential base bonus award is calculated by multiplying the
employee’s base salary by their assigned level bonus percentage.
Step #2: The calculated potential base bonus amount is then split between the
corporate and individual performance factors by the employee’s assigned level
(per the weighting above). This calculation establishes specific potential
dollar awards for the performance period based on both the individual and
corporate performance factor components.
Step #3: After the end of the performance period, corporate and individual award
multipliers will be established using the criteria described above. Awards are

3



--------------------------------------------------------------------------------



 



determined by multiplying the potential bonus awards in Step #2 by the actual
corporate and individual award multipliers.

                      Example:   Step # 1: Potential Base Bonus Award
Calculation
 
  Position:   Sr.Director        
 
  Base salary:   $ 100,000          
 
  Bonus percentage:     20 %        
 
  Potential base bonus:   $ 20,000          
 
                        Step # 2: Split award amount based on weighting of
Performance Factors
 
  Potential corporate performance bonus (50%):   $ 10,000          
 
  Potential individual performance bonus (50%):   $ 10,000          
 
                        Step # 3: Actual Cash Incentive Award Calculation    
Assumed payment multipliers based on assessment of corporate and individual
performance:     Corporate multiplier                               
                                           75%-performance generally met
objectives     Individual multiplier                               
                                          125%-performance generally exceeded
objectives
 
  Cash Award:                
 
  Corporate component   $ 7,500       ($10,000 x 75 %)
 
  Individual component   $ 12,500       ($10,000 x 125 %)
 
                 
 
  Total Award   $ 20,000          

AWARD PAYMENTS
Bonus award payments may be made in cash, through the issuance of stock, stock
options or another form of equity award, or by a combination of cash, stock,
stock options and/or another form of equity award, at the discretion of the
Compensation Committee. All bonus award payments are subject to applicable tax
withholdings. In the event that the Compensation Committee and / or the Board of
Directors elect to pay bonus awards in stock or stock options, the Compensation
Committee, in its sole discretion, will make a determination as to the number of
shares of stock or stock options to be issued to each Plan participant based, in
part, upon the overall corporate performance and each participant’s individual
performance, as described. The issuance of stock and stock options may also be
subject to the approval of the Company’s stockholders, and any stock options
issued will be subject to the terms and conditions of the Company’s Equity
Incentive Award Plan, as amended from time to time by the Company.
Payment of bonus awards will be made as soon as practicable after the end of the
Plan year but not before the completion and issuance of the Company’s year-end
audited Financial Statements. Payments will not be impacted by any benefits,
with the exception of elected 401(k) contributions which will be applied.

4



--------------------------------------------------------------------------------



 



PLAN PROVISIONS
Governance
The Plan will be governed by the Compensation Committee of the Board of
Directors (the “Compensation Committee”). The President and / or CEO of Cadence
will be responsible for the administration of the Plan. The Compensation
Committee will be responsible for approving any compensation or incentive awards
to officers of the Company. All determinations of the Compensation Committee,
under the Plan, shall be final and binding on all Plan participants.
Compensation Committee’s Absolute Right to Alter or Abolish the Plan
The Compensation Committee reserves the right in its absolute discretion to
abolish the Plan at any time or to alter the terms and conditions under which
incentive compensation will be paid. Such discretion may be exercised any time
before, during, and after the Plan year is completed. No participant shall have
any vested right to receive any compensation hereunder until actual delivery of
such compensation. Participation in the Plan at any given time does not
guarantee ongoing participation.
Employment Duration/Employment Relationship
This Plan does not, and Cadence’s policies and practices in administering this
Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any participant’s employment with the Company. The
employment relationship of each participant is “at will” and may be terminated
at any time by Cadence or by the participant, with or without cause.
Any questions pertaining to this plan should be directed to the Human Resources
Department.

5



--------------------------------------------------------------------------------



 



Cadence Pharmaceuticals, Inc.
Bonus Plan
This is to acknowledge that I have received a copy of the Bonus Plan.

                     
Name:
          Date:        
 
 
 
(Print)          
 
   
 
                   
 
                   
 
  (Signature)                

6